           Case 7:19-cv-05165-VB Document 5 Filed 06/03/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                          SOUTHERN DISTRICT OF NEW YORK


 THERESA ANDRIULLI and JANE DOE,                  No. 7:19-cv-05165-VB
 individually and on behalf of all others
 similarly situated,                              NOTICE OF APPEARANCE OF
                                                  MICHAEL R. REESE ON BEHALF OF
                       Plaintiffs,                PLAINTIFFS AND THE PROPOSED
                                                  CLASS
        - against -

 DANONE NORTH AMERICA, LLC,

                       Defendant.



TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

       I, Michael R. Reese, certify that I am admitted to practice in this Court. Please enter my

appearance as counsel in the above-captioned case for Plaintiffs and the proposed class.



Date: June 3, 2019                              Respectfully submitted,

                                            By: /s/ Michael R. Reese
                                               Michael R. Reese
                                               mreese@reesellp.com
                                               REESE LLP
                                               100 West 93rd Street, 16th Floor
                                               New York, New York 10025
                                               Telephone: (212) 643-0500
                                               Facsimile: (212) 253-4272

                                                Counsel for Plaintiffs and the Proposed Class
